DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract provides a general formula for a benzotriazole UV absorber, rather than those claimed by applicants.  Applicants might consider amending the abstract to actually disclose the makeup of X1 and R2.   Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, applicants claim a composition comprising (A) an organic material subjected to light-induced degradation…”
It is unclear as to whether applicants are claiming an organic material which is actually being subjected to degradation OR if applicants are claiming an organic material (which is) subject to degradation induced by light.
Applicants might consider amending to overcome the 112 rejection by claiming “an organic material subject to light-induced degradation”.

In claim 15, applicants claim the composition “which is used to form a coating layer”.  This an intended use limitation. 
Claim 16, which depends on 14, then claims “wherein the coating layer is formed on a substrate, and the substrate is sensitive to an electromagnetic radiation…”
It is unclear as to whether applicants are indeed claiming an intended use for the claimed composition OR if applicants are claiming a final product, such as a coated substrate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,738,837.
US ‘837 discloses the following compound (col. 3, ll. 10-11):

    PNG
    media_image1.png
    55
    363
    media_image1.png
    Greyscale
, which meets applicants’ formula (I) when X1=-SO2-, R1=C2 linear alkyl, R2=-OR4, R4=C1 alkyl, and R3=H.
US ‘837 anticipates instant claims 1-7 and 10-12.

Claims 1-5, 8-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008-105958; however, for convenience, the machine translated English language equivalent will be cited below.
JP ‘958 discloses benzotriazole compounds, some of which include the following:

    PNG
    media_image2.png
    105
    224
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    101
    272
    media_image3.png
    Greyscale

T-5 meets applicants’ formula (I) when X1=-SO3-, R1=alkali metal, R2=-OR4, R4=C16 alkyl, and R3=H, and anticipates instant claims 1, 5 and 10-12.
T=30 meets applicants’ formula (I) when X1=-SO3-, R1=H, R2=-NR5R6, R5 and R6=C8 alkyl, and R3=H, and anticipates instant claims 1-4 and 8-12.
	As to claims 14-16, JP ‘958 discloses that the benzotriazole compounds are near infrared light absorbing materials, that can be used to provide light 
	As to claim 18, JP ‘958 discloses that the composition is suitable for preparing safety glasses, which inherently have lenses, disclosing that the dyes have a maximum absorption wavelength of 400-1600 nm.  Blue light is defined in the art as having wavelengths between about 400-500 nm.  Therefore, a compound having an absorption as low as 400 nm would be expected to meet the claim limitation of “blue light blocking”.
	As to claim 19, JP ‘958 discloses that the claimed compounds can be used to preparing a coating composition, which can in turn be used to coat a glass surface, disclosing applications to include coating materials which can be used on LCD display device.  Again, JP ‘958 discloses that the dyes have a maximum absorption wavelength of 400-1600 nm.  Blue light is defined in the art as having wavelengths between about 400-500 nm; therefore, a coating composition using the benzotriazoles of JP ‘958 which is coated onto an LCD display device appears to meet the claimed “anti-blue light screen protector”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fromentin (US 2020/0386913), in view of Winter (US 5,280,124) and (US 5,278,314)
Fromentin teaches a composition for the manufacture of ophthalmic lens which efficiently absorbs light rays, in particular in the blue-violet range (p. 1, [0001]), the composition comprising (a) a polymer matrix, (b) a light-absorbing additive, and (c) a UV absorber, where the UV absorber is taught to include benzotriazole compounds having the following formula (p. 6, [0113]):

    PNG
    media_image4.png
    114
    308
    media_image4.png
    Greyscale
, 
Fromentin teaches that R1 is a resonant group, teaching the best R1 groups are electron donating groups because they have a better ability of shifting to the red end the benzotriazole absorption spectrum, where this red shifting effect results in an optical material having a more significant extinction in the blue-violet region of the visible spectrum (400-450 nm) (p. 6, [0116]), teaching preferred R1 groups to include –OR4, where R4 is preferably a (non-substituted) 4aR4b, where R4a and R4b are the same groups as the R4 groups (p. 6, [0119]).
Fromentin teaches that n=0 (p. 6, [0113]).  Fromentin teaches that R3 can include thiol, suggesting H-S- as R3; alkylthio, suggesting R-S- as R3; alkylsulfonyl, suggesting a group of R-SO2- as R3; or alkylsulfinyl, suggesting a group R-SO- as R3 (p. 7, [0121]).
Fromentin is prima facie obvious over instant claims 1-14.
Winter teaches that 2-(2-hydroxyphenyl)-2H-benzotriazole UV absorbers substituted at the 5-position of the benzo ring by a thioether (US ‘314) OR a sulfoxide or higher alkyl sulfone moiety (US ‘124) group exhibit enhanced absorption in the near visible range (over 350 nm) allowing said compounds to be effective in protecting polymer systems which are prone to degradation caused by irradiation with wavelengths over 350 nm (Abstract), teaching that the thioether group, which includes phenylthio moiety, and the sulfoxide and sulfone groups, which include alkylsulfonyl and benzenesulfonyl, results in a significant increase in UV absorbance and also shifts the absorption maximum by about 20 nm toward longer wavelength relative to benzotriazoles without such 5-thio or 5-sulfonyl substitution (col. 1), where phenylthio meets X1=S and R1=C6 aryl, alkylsulfonyl meets X1=SO2 and R1=C12-18 alkyl. and benzenesulfonyl meets X1=SO2 and R1=C6 aryl.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the UV absorber of Fromentin with a phenylthio or benzenesulfonyl group, as Fromentin desires a benzotriazole Winter teaches that these groups provide increased UV absorbance and shifts the absorption maximum, resulting in enhanced protection of substrates sensitive to longer wavelength UV light (near visible).
Fromentin, optionally in view of Winter (US ‘124) and (US ‘314) is prima facie obvious over instant claims 1-14.
For example, as to the compounds of claim 13, Fromentin teaches preferred benzotriazoles to include 2-(2-hydroxy-5-aminophenyl)-2H-benzotriazole (p. 7, [0126]).  Preparing this compound with a benzenesulfonyl at the 5-position of the benzo ring is prima facie obvious over Winter and suggests compound (I-8).
As to claims 15, Fromentin teaches that the lens comprises an optical substrate on which a coating of the polymer matrix and UV absorber dispersed therein is deposited (p. 1, [0017] and [0018] and p. 2, [0039]).
As to claim 17, Fromentin teaches that the UV absorber is present in an amount of 0.1-2.5 wt% based on the polymerizable liquid composition which is used to make up the polymer matrix (p. 7, [0129]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768